September 1, 2015 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: The Dreyfus/Laurel Tax-Free Municipal Funds (the “Registrant”) - Dreyfus BASIC New York Municipal Money Market Fund File No. 811-3700 Dear Sir/Madam, Transmitted for filing is Form N-CSR for the above-referenced series of the Registrant for the fiscal year ended June 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-7804. Very truly yours, /s/ Judianny Compres Judianny Compres, Paralegal JC/ Enclosures
